EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT Name State of Incorporation/Organization Collectors Universe Ownership Percentage Professional Coin Grading Services, Inc. Delaware 100% Collectors Finance Corporation California 100% Certified Asset Exchange, Inc. Delaware 100% Gem Certification and Assurance Lab, Inc. Delaware 100% American Gemological Laboratories, Inc. New York 100% Expos Unlimited, LLC California 100% In accordance with the instructions set forth in Paragraph (b) of Item 601 of Regulation S-K, there has been omitted those subsidiaries that, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of June 30, 2007.
